Case 1:15-cr-00252-PKC-RML Document 1410 Filed 07/13/20 Page 1 of 2 PageID #: 24410

                                                                                       Hughes Hubbard & Reed LLP
                                                                                                One Battery Park Plaza
                                                                                       New York, New York 10004-1482
                                                                                             Office:+1 (212) 837-6000
                                                                                                Fax: +1 (212) 422-4726
                                                                                                   hugheshubbard.com

                                                                                                       Marc A. Weinstein
                                                                                                                  Partner
                                                                                          Direct Dial: +1 (212) 837-6460
                                                                                          Direct Fax: +1 (212) 299-6460
                                                                                    marc.weinstein@hugheshubbard.com




                                                     July 13, 2020



   VIA EFILE

   Honorable Pamela K. Chen
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza
   New York, New York 11201

              Re:       United States v. Webb et al., 15 CR 252 (S-2) (PKC)

   Dear Judge Chen:

          We submit this supplemental letter to update the Court on developments in connection
   with Juan Ángel Napout’s renewed motion for sentence modification.

           First, in the few days since we filed our motion, the number of positive COVID-19 tests
   at FCI Miami (as reported by the Bureau of Prisons) has increased from 11 to 20 inmates, and
   from 2 to 6 staff members. On July 9, 2020, Kareen Troitino, President of the area correctional
   officers’ union, told the media that the facility is not providing adequate personal protective
   equipment to correctional officers.1 Disturbingly, he also recounted that one area hospital was
   trying to return an inmate to a local facility, “but the facility is the worst environment and we’re
   in a catch-22.”2 Finally, Troitino said that “in one area [of FCI Miami] that held 60 inmates over
   22 tested positive and that’s only after testing 28.”

           The Bureau of Prisons denied that there was a PPE problem or that 22 inmates tested
   positive, responding that there were “only 16 inmates positive with COVID-19 at this




   1. William Shepard, South Florida Federal Corrections Officers Warn of Potential
      Coronavirus Crisis Brewing, NBC South Florida (July 9, 2020 6:44 PM),
      https://bit.ly/3iQq3r7.
   2. Id.
Case 1:15-cr-00252-PKC-RML Document 1410 Filed 07/13/20 Page 2 of 2 PageID #: 24411

                                                                                                    2


   institution.”3 Despite this assurance, the Bureau of Prisons reported over the weekend that 20
   inmates have tested positive for the virus.4

            Second, due to the 21-day lockdown at FCI Miami, counsel has not been able to schedule
   a phone call with Mr. Napout. Nor do we know if the facility will permit Mr. Napout to
   participate in the conference call with the Court on July 15, 2020. It is Mr. Napout’s desire to
   participate in the conference, and to communicate by phone with counsel prior to the conference.
   We request that the Court order FCI Miami to facilitate a phone call between Mr. Napout and
   counsel prior to the court conference, and to permit Mr. Napout’s participation in the conference
   itself. However, to the extent such accommodations are not possible, we have confirmed with
   Mr. Napout through e-mail that he will waive his appearance, as we do not want to delay the
   scheduled court conference for any reason in light of the rapidly growing health crisis at the
   facility.

                                                   Respectfully submitted,



                                                   /s/ Marc A. Weinstein
                                                   Marc A. Weinstein

   CC:    All counsel of record via ECF




   3. Id. (emphasis added).
   4. COVID-19 Coronavirus, Bureau of Prisons (July 12, 2020), https://bit.ly/3atNXnP (updating
      regularly).
